        Case 3:12-cv-06495-JCS Document 159 Filed 10/27/20 Page 1 of 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                   October 26, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: John Farrow, et al.
          v. Contra Costa County, California
          No. 20-549
          (Your No. 19-15152)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on
October 21, 2020 and placed on the docket October 26, 2020 as No. 20-549.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Lisa Nesbitt
                                        Case Analyst
